                            Case 2:17-cv-10623-DPH-DRG ECF No. 53 filed 07/23/19       PageID.737   Page 1 of 10




                                                 UNITED STATES DISTRICT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION

                             BRUCE MEYERS, et al.
                                 Plaintiffs,                                  Case No.: 17-cv-10623
                                                                            Honorable Denise Page Hood
                                  v.
                                                                                      MOTION
                             VILLAGE OF OXFORD, et al,
                                  Defendants
                                                                 /

                             OUTSIDE LEGAL COUNSEL PLC                   JOHNSON, ROSATI, SCHULTZ &
OUTSIDE LEGAL COUNSEL PLC




                             PHILIP L. ELLISON (P74117)                  JOPPICH, P.C.
                             Attorney for Plaintiffs                     CARLITO H. YOUNG (P61863)
     www.olcplc.com




                             PO Box 107                                  LAURA BAILEY BROWN (P79742)
                             Hemlock, MI 48626                           Attorney for Defendants
                             (989) 642-0055                              27555 Executive Drive, Suite 250
                             (888) 398-7003 - fax                        Farmington Hills, MI 48331
                             pellison@olcplc.com                         (248) 489-4100 / (248) 489-1726 (F)
                                                                         cyoung@jrsjlaw.com


                                              MOTION FOR ENTRY OF ORDER TO
                                             ENFORCE SETTLEMENT AGREEMENT

                                  NOW COMES Plaintiffs BRUCE MEYERS, KALLIE ROESNER-

                             MEYERS, and EUGENIA CALOCASSIDES, and moves to enforce the

                             settlement entered into between the parties reached at the settlement

                             conference held on June 5, 2019. Defendants refuse to complete matter on

                             the grounds agreed upon. The undersigned has conferred with opposing

                             counsel (attorney Carlito Young) over the past month-plus and no resolution




                                                                     1
                            Case 2:17-cv-10623-DPH-DRG ECF No. 53 filed 07/23/19   PageID.738   Page 2 of 10




                             has been reached thereby necessitating court intervention. See E.D. Mich.

                             LR 7.1(a).
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                  2
                            Case 2:17-cv-10623-DPH-DRG ECF No. 53 filed 07/23/19   PageID.739   Page 3 of 10




                                      CONCISE STATEMENT OF THE ISSUES PRESENTED

                                           Should Defendants be compelled to complete
                                             the terms of the settlement agreement?
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                  3
                            Case 2:17-cv-10623-DPH-DRG ECF No. 53 filed 07/23/19   PageID.740   Page 4 of 10




                              CONTROLLING / APPROPRIATE AUTHORITY FOR RELIEF SOUGHT

                                       Brock v. Scheuner Corp., 841 F.2d 151 (6th Cir. 1988)
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                  4
                            Case 2:17-cv-10623-DPH-DRG ECF No. 53 filed 07/23/19     PageID.741   Page 5 of 10




                                                         BRIEF IN SUPPORT

                                   This case involves a challenge to the denial of three name-clearing

                             hearings required under the due process protections of the Fourteenth

                             Amendment. First Am. Compl., ECF No. 7. The reputations of three

                             volunteer reservists were destroyed by the actions of the Village of Oxford

                             and its officials. Id. ¶36. And there can be no dispute—the Police Chief of

                             the Village of Oxford appointed Plaintiffs Bruce Meyers, Kallie Roesner-
OUTSIDE LEGAL COUNSEL PLC




                             Meyers, and Eugenia Calocassides as reserve officers under his command.
     www.olcplc.com




                             See Exhibit E and G (as reattached from the First Amended Complaint).

                             They had been issued Village Police Department badges and uniforms, and

                             served the Chief as he directed. Exhibit A (as reattached from the First

                             Amended Complaint).

                                   All Plaintiffs (with counsel) and only some of the Defendants (with their

                             counsel) appeared at settlement conference with Magistrate David Grand on

                             June 5, 2019 and spent the better portion of a day working through

                             mediation. Discussions focused on the issuance of a retraction-styled joint

                             statement together with an appropriate payment. At about 2:00p.m., the

                             parties were at an impasse as to the amount of the payment but had agreed

                             to a particular joint statement. The statement, as understood by the Plaintiffs,

                             was as follows—


                                                                    5
                            Case 2:17-cv-10623-DPH-DRG ECF No. 53 filed 07/23/19    PageID.742   Page 6 of 10




                                   Dr. Bruce Meyers, Kallie Roesner-Meyers, and Eugenia Calocassides
                                   served as Horse Mounted Unit volunteer reservists as commanded by
                                   the Village of Oxford’s former Police Chief, Michael Nemanowski, from
                                   2016 until his retirement and served at all times in good standing. All
                                   three had successfully completed prior reserve academy and met
                                   former Police Chief Nemanowski’s selected qualifications for that Unit.
                                   The Unit was disbanded upon his retirement. The January 13, 2017
                                   letter from the Village’s general counsel to Dr. Meyers, Mrs. Roesner-
                                   Meyers and Mrs. Calocassides is hereby rescinded in full.

                             (hereinafter the “Joint Statement”). The factual assertions therein are true

                             and can be confirmed based on objective evidence already submitted in this
OUTSIDE LEGAL COUNSEL PLC




                             case. Exhibit G (“I am honored to approve and send my three Mounted
     www.olcplc.com




                             Officers to the upcoming Presidential Inaugural Parade. The officers are:

                             Kalley Meyers, Bruce Meyers, and Eugenia Calocassides;” as reattached

                             from the First Amended Complaint); Exhibit A (Village police badge with

                             word “Mounted” thereon; as reattached from the First Amended Complaint).

                             The Joint Statement also properly restores the reputations of Plaintiffs by the

                             Defendants acknowledging their proper position within the police department

                             and fully retracting the reputationally-damaging January 13, 2017 letter

                             referenced and complained of in the First Amended Complaint.

                                   In an attempt to effectuate a settlement because all that was left was

                             a dispute as to the amount of the settlement payment, Magistrate Grand self-

                             drafted a document labelled as “Settlement Judge’s Proposal” which

                             required the payment of $75,000 and “in addition, the parties will execute the


                                                                   6
                            Case 2:17-cv-10623-DPH-DRG ECF No. 53 filed 07/23/19               PageID.743     Page 7 of 10




                             statement agreed to during the settlement conference.” Exhibit P. Because

                             it was acceptable to Plaintiffs, they agreed to the same. Id. Apparently it was

                             also acceptable to all the named Defendants as they accepted the same,

                             with the exception of the single defendant Village of Oxford who conditionally

                             added the handwritten phrase “subject to village counsel’s1 (sic) approval set

                             for 6/11, Defense [illegible] recommends settlement as well as village

                             management and village attorney.”2 Id. By all parties agreeing, it became a
OUTSIDE LEGAL COUNSEL PLC




                             settlement agreement.

                                    Since that time, Defendant Village of Oxford’s Village Council has had
     www.olcplc.com




                             two meetings and refuses to execute the Joint Statement. As to Defendants

                             Joe Young (former Village Manager of the Village of Oxford or his successor

                             pursuant to FRCP 25(d)), Sue Bossardet (President of the Village of Oxford),

                             Michael Solwold (Acting Police Chief of the Village of Oxford) and Robert

                             Charles Davis (Village attorney), the settlement agreement is seemingly

                             already and clearly binding. See D.R. by M.R. v. East Brunswick Bd. of

                             Educ., 109 F.3d 896, 901 (3rd Cir. 1997). We “enforce the agreement as a



                                    1 It is unclear if “Village Counsel” is attorney Carlito Young or if this was a typo to
                             mean “Village Council.” It is seemingly the latter.
                                    2 If the Village Defendant did not have individuals there to authorize a settlement,

                             it was non-compliant with this Court’s prior order in sending representatives to the
                             settlement conference without actual settlement authority on behalf of the Village of
                             Oxford Defendant. Scheduling Order, ECF No. 41, PageID #614 (“Your client(s) or
                             representative with full settlement authority must be present at the above conference.”).

                                                                           7
                            Case 2:17-cv-10623-DPH-DRG ECF No. 53 filed 07/23/19     PageID.744   Page 8 of 10




                             binding contract voluntarily entered by both parties.” Id. As such, the Court

                             is requested to enforce the settlement agreement between Plaintiffs Joe

                             Young, Sue Bossardet, Michael Solwold, and Robert Charles Davis by

                             commanding them to adhere to the agreement they assent to in the

                             mediation, issue the Joint Statement, and cause payment to occur. Exhibit

                             P.

                                   As to Defendant Village of Oxford itself, the Court is requested to direct
OUTSIDE LEGAL COUNSEL PLC




                             the Village Council to adopt the Joint Statement and fulfill the balance of the
     www.olcplc.com




                             settlement agreement. The Village Council has, post-mediation, improperly

                             attempted to draft a different statement which is not what the parties agreed

                             upon because, it appears, what was agreed to in mediation is not now what

                             the Village Council politically wants. Their proposed statement attempts to

                             avoid and renegotiate the affirmation that Plaintiffs were, in fact, mounted

                             reserve officers (contrary to evidence like Exhibit G) and instead wants to

                             relegate them to nothing more than something akin to “ceremonial” private

                             citzens. Such a statement is explicitly untrue and expressly defeats the very

                             purpose of the Joint Statement—to properly restore the good name, honor,

                             and dignity of Dr. Meyers, Mrs. Roesner-Meyers and Mrs. Calocassides as

                             the Chief’s “three Mounted Officers.” Exhibit G. Intervention of the Court is

                             needed.


                                                                    8
                            Case 2:17-cv-10623-DPH-DRG ECF No. 53 filed 07/23/19    PageID.745   Page 9 of 10




                                                       MEMORANDUM OF LAW

                                   It is well established that courts retain the inherent power to enforce

                             agreements entered into in settlement of litigation pending before them.

                             Brock v. Scheuner Corp., 841 F.2d 151, 154 (6th Cir. 1988). A federal court

                             possesses this power even if that agreement has not been reduced to

                             writing. Id. Before enforcing settlement, the district court must conclude that

                             agreement has been reached on all material terms. The court must enforce
OUTSIDE LEGAL COUNSEL PLC




                             the settlement as agreed to by the parties and is not permitted to alter the
     www.olcplc.com




                             terms of the agreement.

                                                         RELIEF REQUESTED

                                   WHEREFORE, Plaintiffs request this Court to enter an order to enforce

                             the Settlement Agreement as discussed herein.

                                   Date: July 23, 2019                 RESPECTFULLY SUBMITTED:

                                                                       /s/ Philip L. Ellison
                                                                       PHILIP L. ELLISON (P74117)
                                                                       OUTSIDE LEGAL COUNSEL PLC
                                                                       PO Box 107
                                                                       Hemlock, MI 48626
                                                                       (989) 642-0055
                                                                       (888) 398-7003 - fax
                                                                       pellison@olcplc.com

                                                                       Attorney for Plaintiffs




                                                                   9
                            Case 2:17-cv-10623-DPH-DRG ECF No. 53 filed 07/23/19    PageID.746   Page 10 of 10




                                                    CERTIFICATE OF SERVICE

                                   I hereby certify that on date stated below, I filed the foregoing

                             document with the ECF/CM system which will serve an email copy of the

                             same to all counsel of record (at their email address of record) on the date

                             stated below.

                                   Date: July 23, 2019                 RESPECTFULLY SUBMITTED:

                                                                       /s/ Philip L. Ellison
                                                                       OUTSIDE LEGAL COUNSEL PLC
OUTSIDE LEGAL COUNSEL PLC




                                                                       BY PHILIP L. ELLISON (P74117)
                                                                       PO Box 107
     www.olcplc.com




                                                                       Hemlock, MI 48626
                                                                       (989) 642-0055
                                                                       (888) 398-7003 - fax
                                                                       pellison@olcplc.com

                                                                       Attorney for Plaintiffs




                                                                  10
